Citation Nr: 0630568	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-01 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for loss of use of the 
right lower extremity.

2.  Entitlement to service connection for muscle cramps of 
the right foot.

3.  Entitlement to an increased rating for low back strain, 
status post laminectomy of L4-L5 with hip pain, currently 
rated as 40 percent disabling.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to May 1961, 
and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  In June 2005, the veteran 
testified at a Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  On June 30, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of his appeal as to the issue of 
service connection for loss of use of the right lower 
extremity is requested.

2.  On June 30, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of his appeal as to the issue of 
service connection for muscle cramps of the right foot is 
requested.

3.  On June 30, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that a withdrawal of his appeal as to the issue of 
the evaluation for a back surgical scar is requested.

4.  Low back strain, status post laminectomy of L4-L5 with 
hip pain does not cause unfavorable ankylosis of the entire 
thoracolumbar spine nor does it require physician prescribed 
bedrest; the veteran has additional neurological impairment 
which is separately rated as left foot drop which is not 
under appeal.  

5.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of service connection for loss of use of the right 
lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  The criteria for withdrawal of a substantive appeal as to 
the issue of service connection for muscle cramps of the 
right foot have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2005).

3.  The criteria for withdrawal of a substantive appeal as to 
the issue of evaluation for a back surgical scar have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (2005).

4.  The criteria for a rating in excess of 40 percent rating 
for low back strain, status post laminectomy of L4-L5 with 
hip pain, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, 
Diagnostic Code 5293 (prior to September 26, 2003) and 5243 
(from September 26, 2003).

5.  The veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran has 
withdrawn his appeal on June 30, 2005, as to the issues of 
service connection for loss of use of the right lower 
extremity, service connection for muscle cramps of the right 
foot, and the valuation of back surgical scar, and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to these issues and 
they are dismissed.

Evaluation of the Low Back and TDIU

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Prior to the initial adjudication of the claimant's claims, 
respective letters for an increased rating for the back and 
for TDIU were sent in February 2003 and December 2003 which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

The claimant's pertinent VA medical treatment records, have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Although records of the Social Security 
Administration (SSA) were requested, the veteran's folder had 
been destroyed.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected low back 
disability since the last VA examination.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  With regard to TDIU, that claim is 
being granted, so there is no prejudice to the veteran.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a July 1963 rating decision, service connection was 
granted for chronic lumbosacral strain and a 10 percent 
rating was assigned under Diagnostic Code 5295.  In a July 
1972 rating decision, the disability rating was increased to 
20 percent.  In a November 1974 rating decision, the 
veteran's disability was recharacterized as chronic low back 
strain with postoperative residuals of a lumbar 
hemilaminectomy at L4-L5, left, with diskectomy, and a 40 
percent rating was assigned under Diagnostic Code 5293.  In 
February 1977, the veteran's low back disability was 
recharacterized as a chronic low back strain with 
postoperative residuals of a lumbar hemilaminectomy at L4-L5, 
left, with diskectomy, and with radiculopathy, left, 
symptomatic.  The disability rating was increased to 60 
percent.  In a February 1981 rating decision, the disability 
rating was reduced to 40 percent.  In a November 1983 rating 
decision, the disability rating was reduced to 20 percent.  
In a January 1985 rating decision, the disability rating was 
restored to 40 percent.  In an August 1988 rating decision, 
separate service connection was granted for left foot drop, 
incomplete, moderate, secondary to low back strain status 
post laminectomy at L4-L5.  A 20 percent rating was assigned.  
In a March 1996 rating decision, an increased rating of 30 
percent was granted for the left foot drop.  

In January 2003, written correspondence was received from the 
veteran in which he requested an increased rating for his low 
back disability.  Thereafter, VA medical records were 
received.  

In August 2002, the veteran complained of low back pain 
radiating to the knee with numbness.  

In February 2003, the veteran was afforded a VA examination.  
Currently, the veteran reported that he was careful with his 
activities, took medication, used a cane, wore a brace on the 
left ankle and foot because of left foot paralysis, wore a 
shoe insert on the right side to create a similar effect, and 
performed special exercises.  He was able to operate a car 
for 2 hours.  Walking was limited to 20 minutes due to back 
pain and pain in the left lower extremity.  The present 
orthopedic symptoms were as follows.  There were no headaches 
or neck pain.  Both trapezius muscles were painful.  The left 
shoulder had joint pain.  The upper extremities were okay.  
There was some upper back pain; the mid-back was okay; and 
the low back had chronic bothersome pain.  The back pain 
radiated into both buttocks and into the lateral aspect of 
the left hip.  Anterior hip areas were okay.  There was some 
collapsing of both lower extremities, probably related to the 
back.  There was pain at the left lower leg.  The ankles did 
not have pain and did not sprain easily.  However, the left 
ankle had severe muscular weakness and the veteran used a 
brace for the paralysis problems.  Arches of both feet had 
discomfort, mostly with muscle cramps.  Coughing bothered the 
low back.  Sleeping was mostly okay.   The veteran had 
subjective feelings of weakness in the back and left lower 
extremity, especially at the left ankle and foot.  There was 
easy fatigue and poor coordination of the left lower 
extremity.  Flare-ups were present with activities and 
bothered the lower extremities first, worse on the left.  The 
flare-ups were usually from standing or walking.  This 
happened on most days.  Resting for an hour was helpful.  The 
back also tended to flare-up once or twice a week with 
bending and lifting activities.  It was usually better by the 
next day.  The veteran reported that he had pain, numbness, 
and weakness of the lower extremities, worse on the left.  
The veteran also reported chronic low back pain.  

Physical examination revealed that the veteran was able to 
rise on the toes and heels on the right, but not on the left 
because of severe weakness.  The veteran did demonstrate just 
a trace of standing on the left heel.  The veteran could flex 
forward and reach to the feet.  The legs were equal in 
length.  Flexion was to 90 degrees, extension to 8 degrees, 
rotation to 25 degrees, and lateral bending was 30 to the 
right and 20 to the left.  In sitting position, rotation 
improved to 40 on both sides.  There was some mild pain with 
movements.  Alignment was quite good.  There was a well-
healed surgical scar at the lower lumbar area which had mild 
tenderness.  Reflex was decreased at the left knee and at the 
right ankle.  Extensor muscles and plantar flexion muscles 
were very weak at the left ankle and foot.  Sensation was 
decreased on all surfaces of the left lower extremity distal 
to the knee.  Calf circumference was one inch smaller on the 
left.  Straight leg raising was easily tolerated to 80 
degrees bilaterally.  The veteran had good muscular control 
of the anus.  Hip motion was zero to 140 bilaterally.  
Rotation and abduction were normal and equal.  There was no 
pain or tenderness.  Both lower extremities were normal 
except for the neurologic problems which were indicated.  
There was some atrophy of the left calf also.  Motion of the 
ankle and foot was normal and equal.  

The diagnoses were post-disc excision syndrome with chronic 
muscular strain superimposed on postoperative degenerative 
instability with lumbar nerve root impairment, worse on the 
left; chronic muscular strain of the buttock and left hip; 
probable lumbar nerve root impairment of the left lower 
extremity; and muscle cramps of the feet.  

The examiner noted that the veteran had subjective symptoms 
as listed.  Decreasing flexion of the back by 25 degrees 
would represent symptoms in the back.  Decreasing plantar 
flexion of the left ankle and foot by 20 degrees would 
represent symptoms of the left ankle and foot.  In addition, 
the examiner noted that the veteran had flare-ups.  
Decreasing flexion of the back by 30 degrees would represent 
a flare-up.  X-rays revealed mild scoliosis and disc 
narrowing especially at L4-L5.

In an April 2003 rating decision, service connection for a 
surgical scar of the back was granted and a 10 percent rating 
was assigned.  In addition, the low back disability was 
recharacterized as a low back strain, status post laminectomy 
of L4-L5 with hip pain.  

In April 2003, the veteran reported back pain radiation to 
the feet.  In May 2003, he was give a 4-wheeled rollator with 
a seat for ambulation and mobility.

In August 2003, two lay statements were received in which the 
friends recounted an episode where the veteran's leg and foot 
cramped which caused much pain and resulted in the veteran 
having to use a wheelchair for the rest of the day because he 
was unable to walk after the episode.  

In December 2003, the veteran was afforded a foot 
examination.  The examiner essentially indicated that on 
flare-ups, the veteran had no active motion of the left foot.  

In January 2004, the veteran was afforded a VA examination.  
At that time, the veteran reported that he was not working 
and the last time that he had worked for at least 3 months 
was in 1983.  He indicated that he was doing janitor-type 
work.  He had previously done office work.  He could not do 
most types of work now due to the problems with his back and 
lower extremities.  The veteran reported the same problems 
that he reported in February 2003.  The veteran was currently 
able to operate a car for one hour.  He was limited due to 
being tired in the lower extremities.  Walking was limited to 
20 minutes by pain in the back and left lower extremity.  
Subjective complaints were the same as in February 2003.  
Physical examination revealed that the veteran had some 
limping with the left leg.  A brace was present on the left 
foot and ankle.  The veteran used a walker.  The veteran was 
able to rise on his toes and heel on the right.  He could not 
do this on the left because of pain and weakness.  Motion of 
the back as well as the left foot/ankle were the same as in 
February 2003.  The back scar remained tender and had 
numbness.  The diagnoses were post-disc excision syndrome 
with chronic muscular strain superimposed on postoperative 
degenerative instability with severe lumbar nerve root 
impairment.  The examiner opined that the veteran had become 
a very poor candidate for heavier types of work and was 
limited to light types of work involving mostly sitting.  It 
was noted that he might need to lay down occasionally and 
rest.  Ambulation was limited because of his back and left 
lower extremity.  

In an October 2004 rating decision, the disability rating for 
left foot drop was increased to 40 percent and the veteran 
was granted special monthly compensation based on loss of use 
of the left foot.  The combined disability rating for the low 
back, left foot drop, and surgical scar was 70 percent.  

In December 2004, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he had 
constant back pain which radiated down the buttocks and 
involved the entire left leg and foot.  He related that he 
had intermittent spasms in the back and left leg.  Currently, 
all his days were bad due to pain.  The veteran related that 
at least 4 days per week, he was confined to bed or to 
resting devices and that this had been the case for two 
years.  He reported that his falls had been increasing and 
that he would fall three to four times per week.  Sometimes, 
he injured himself.  He had no actual doctor prescription for 
bed rest.  The veteran also reported foot cramping.  He had 
no urinary or fecal incontinence.  

Because of the apparent progression of symptoms, various 
studies had been performed.  February 2003 x-rays revealed 
mild to moderate multilevel degenerative disc disease, most 
prominent at L4-L5, progressive since prior examination; mild 
lumbar scoliosis convexity to the right, also progressive.  
Current December 2004 x-rays revealed stable lumbar spine 
with moderately severe spondylosis at L4-L5 and minimal 
degenerative anterolisthesis at L3-L4 and a moderate 
scoliosis.  Magnetic resonance imaging (MRI) dated in June 
2004 revealed postoperative changes in the lower lumbar spine 
without significant enhancing granulation tissue remaining.  
Degenerative disc disease with a diffusely bulging annulus 
and osteophytes was noted at the L4-L5 level along with some 
fact degenerative changes which resulted in minimal foraminal 
stenosis and mild left lateral recess stenosis, but no 
significant central canal stenosis.  Modest degenerative 
changes were noted at the L3-L4 and L5-S1 levels with 
osteophytes, a bulging annulus, and facet degenerative 
changes, but no significant stenosis.  Electromyography (EMG) 
revealed left leg weakness and numbness of unclear etiology.  
It was felt that the veteran might well have a hysterical 
paresis of the left leg.  MRIs were ordered which showed mild 
degenerative disc disease, primarily at C6-C7 and T6-T7 and 
T7-T8 without abnormal spinal cord signal or critical canal 
stenosis; a few periventricular white matter 12-signal fosse 
which were mostly likely due to chronic microvascular 
ischemic changes, otherwise normal MRI of the brain.  There 
appeared to be no undue spinal cord or nerve root 
compressions in either cervical or thoracic spine.  The study 
reinforced the possibility of hysterical paralysis.  

Currently, the veteran was able to drive for one hour since 
it required the right foot and leg, and not the left.  He 
could stand for 15 minutes maximally.  He lived alone and 
managed to do his activities of daily living without apparent 
help.  A neighbor performed his yard work.  He had used a 
wheeled walker for two years.  He went shopping once per 
month and carried things in very small bags which required 
major exertion for him.  Currently, he could only walk 
several feet without the walker.  

Physical examination revealed a slight scoliosis of the spine 
with a lumbar convexity to the right.  His cervical spine did 
not appear to be tender.  There was some tenderness in the 
mid thoracic spine and the entire lumbar spine and 
paraspinous muscles.  There was moderate spasm.  Straight leg 
raising was accomplished to 84 degrees on the right and to 58 
degrees on the left, with radiation of the pain.  Range of 
motion of the cervical spine was 52 degrees of flexion, 32 
degrees of extension, 32 degrees of right lateral bending, 22 
degrees of left lateral bending, 68 degrees right rotation, 
and 44 degrees of left rotation.  The lumbosacral spine could 
flex to 64 degrees, extend to 18 degrees, bend laterally to 
22 degrees bilaterally, and rotate 20 degrees bilaterally.  
The veteran's gait was altered without his walker.  He 
started with the left leg behind him, externally rotated, 
circumducted the entire leg, internally rotating it as he 
placed it ahead of him.  His left leg was smaller than the 
right, but they were equal in length.  When the veteran laid 
on the couch, his left leg was held in a flaccid paralysis 
with slight external rotation.  The veteran refused to 
attempt to flex or rotate the hip.  He was unable to move the 
left ankle at all.  The left foot had a 20 degree foot drop 
and some fixed internal rotation of about 10 degrees.  The 
veteran was somewhat almost athetoid in his attempt to do the 
right heel to left knee down shin and of course would not 
perform this with the left heel.  Reflexes were absent at the 
left knee and ankle and were slightly hyperactive in the 
right knee, but diminished in the right ankle.  Babinski 
reflex was not present.  The veteran claimed total anesthesia 
to touch, pain, and vibration, whereas he did have perception 
to these elements in the left buttocks.  The veteran had no 
position sense at all of the left great toe.  The veteran 
appeared to support himself better when unobserved.  The 
impression was degenerative joint disease of the lumbosacral 
spine with history of L4-L5 decompression surgery in 1974 and 
chronic severe low back pain; common or external popliteal 
nerve palsy of the left lower extremity; possible hysterical 
conversion reaction with paralysis and sensory loss of the 
entire left lower extremity.  

Post-service, the veteran had held different jobs.  He took 
an accounting course, but did not complete the certificate.  
He reported that in 1975, he showed up for his office job in 
a wheelchair and was fired.  In the 1980's, he worked as a 
manager of convenience stores, but could not perform lifting.  
He then worked as a janitor, but his doctor made him stop 
that work.  He did not provide an excuse for not completing 
his accounting certificate.  The examiner felt that it would 
have been easier for him to keep and maintain this type of 
job.  Nevertheless, the Board notes that he did not complete 
the qualifying training.  

The examiner noted that the veteran had an increase in the 
complexity of his problems and was severely handicapped.  
There was no current symptomatology and no physical evidence 
of radiculopathy in the right lower extremity.  

The veteran testified at a Travel Board hearing, he reported 
that he was in continuous pain and used a walker.  He related 
that he had back spasms.  He indicated that he last worked in 
the janitorial field years ago and was unable to currently 
work at all.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice.  The rating criteria 
pertaining to intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, was amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005)).

The veteran's claim was received in January 2003.  Thus, the 
new criteria are applicable.  

Pursuant to September 23, 2002 changes

The criteria pertaining to ratings for intervertebral disc 
syndrome, under Diagnostic Code 5293 were amended effective 
from September 23, 2002.  The revisions were designed to 
accommodate acute exacerbations or flare-ups of disc disease.  
As such, the revised regulations provided that intervertebral 
disc syndrome (preoperatively or postoperatively) should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The revised rating schedule for rating 
intervertebral disc syndrome is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:  With incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 
months, a 60 percent rating is warranted.

The Notes indicate that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

In this case, with regard to intervertebral disc syndrome, 
the criteria regarding incapacitating episodes is for 
application as this was in effect when the claim was 
received.  However, the veteran did not have any prescribed 
bedrest by a physician as required.  Thus, a 60 percent 
rating may not be assigned on that basis.  

The veteran was assigned a 40 percent rating.  That is the 
maximum rating for limitation of motion and for lumbosacral 
strain.  In order for a higher rating to be warranted on a 
different basis, a rating would have to be assigned based on 
a fracture of the vertebra or ankylosis of the spine.  The VA 
examination as well as VA medical records do not show that 
the veteran had a fracture of the vertebra or ankylosis at 
all, to include as part of his service-connected low back 
disability.

The Board must also consider whether the veteran would be 
entitled to a higher rating if his orthopedic and neurologic 
manifestations were separately rated.  The veteran was in 
fact assigned a separate rating for his left foot drop.  This 
disability is separately service-connected and the rating is 
not under appeal.  Impairment of the right lower extremity 
may also be separately rated.  However, separate service 
connection was denied for disability of the right lower 
extremity and the veteran has withdrawn his appeal as to that 
matter.  

Therefore, a higher rating is not warranted prior to 
September 26, 2003, the date of the most recent amendments.  

Effective September 26, 2003, the regulations were further 
revised for rating disabilities of the spine, other than for 
intervertebral disc syndrome.  Under the revised spinal 
regulations, now found at Diagnostic Code 5235 to Diagnostic 
Code 5243, the Board is directed to consider a General Rating 
Formula for Diseases and Injuries of the Spine as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

According to the general rating formula, a 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  

A 100 percent evaluation is to be assigned for unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243, Note (5) (2004).  

The veteran did not have unfavorable ankylosis of the entire 
thoracolumbar spine.  Thus, a higher rating is not warranted 
on that basis.   

The formula for rating intervertebral disc syndrome was moved 
from Diagnostic Code 5293 to Diagnostic Code 5243, but 
reiterates the language of the September 23, 2002, regulatory 
amendment, noted above.  See 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (2004)).  

As already indicated, the veteran did not have any physician 
prescribed bedrest; thus, a higher rating is not warranted.  
Further, as previously noted, the left lower extremity 
impairment is separately service-connected and evaluated.  
That matter is not under appeal.  Also, as noted, the matter 
of right lower extremity impairment has been withdrawn from 
appeal.  There is no bowel or bladder impairment.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against a 
rating in excess of 40 percent.  



TDIU

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

The veteran's low back strain, status post laminectomy of L4-
L5 with hip pain is rated as 40 percent disabling.  Complete 
left foot drop is rated as 40 percent disabling.  Surgical 
back scar is rated as 10 percent disabling.  The combined 
rating is 70 percent.  These three disabilities are derived 
from a common etiology.  Thus, they will be considered as one 
disability.  See 38 C.F.R. § 4.16(a).

Since the veteran has a 70 percent rating for one disability, 
the schedular criteria of 38 C.F.R. § 4.16(a) have been met.  
Thus, the issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For the veteran to prevail in his claim for a total 
compensation rating based on individual unemployability, the 
record must reflect circumstances, apart from non-service-
connected conditions, that place him in a different position 
than other veterans who meet the basic schedular criteria.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  

The ultimate question is whether the veteran, in light of his 
service-connected disorders, is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran is unemployed and has been for years.  In January 
2004, the VA examiner basically indicated that the veteran 
was capable of sedentary employment.  However, the most 
recent VA examination indicates a progressive deterioration 
of the veteran's level of disability.  He was described as 
being severely disabled.  The veteran testified that he is 
unable to work and is in constant pain.  His testimony is 
competent and supported by the objective evidence on VA 
examinations.  The veteran's work experience is in manual 
labor.  He had some training in accounting many years ago, 
but did not complete it.  The Board believes that the veteran 
in this case has a very limited ability to perform work in 
his area of expertise due to his service-connected 
disabilities.  Even when the January 2004 VA examiner 
indicated that the veteran was capable of sedentary work, the 
examiner indicated that he would need periods of rest.  
Currently, his condition is worse.  The Board finds that the 
veteran is precluded from all forms of substantially gainful 
employment due to his disabilities.  The veteran is to be 
afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  
The Board is affording him reasonable doubt here.  
Accordingly, the Board finds that the veteran's disabilities 
preclude him from securing or following a substantially 
gainful occupation.


ORDER

The appeal as to service connection for loss of use of the 
right lower extremity is dismissed.  

The appeal as to service connection for muscle cramps of the 
right foot is dismissed.  

An increased rating for low back strain, status post 
laminectomy of L4-L5 with hip pain, is denied.  

Entitlement to a TDIU is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


